DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haidar (US 2014/0061073).

1: Haidar teaches a container (container shown in Figures 1-4), comprising: a housing (housing shown in Figure 4) including: an outer wall (see outer wall in Figure 4A, below), the outer wall having a first end (see Figure 4A below) defining a first opening (see Figure 4A below) and a second end (see Figure 4A below) defining a second opening (see Figure 4A below) opposite the first opening; a first compartment within the outer wall (see Figure 4B below), the first compartment being open at the first opening (see the first compartment being open towards the first end, see Figure 4B below) and closed at the second opening (see the first compartment being closed towards the second end, see Figure 4B below); a second compartment (see Figure 4B below) within the outer wall, adjacent the first compartment and separated from the first compartment by a first dividing wall (see first dividing wall below in Figure 4B), the second compartment being open at the second opening (see the second compartment being open towards the second end, see Figure 4B below) and closed at the first opening see the first compartment being closed towards the second end, see Figure 4B below); a third compartment within the outer wall (see third compartment in Figure 4B below), adjacent the second compartment and separated from the second compartment by a second dividing wall (see Figure 4B below), the third compartment being open at the first opening (see the third compartment being open towards the first end, see Figure 4B below) and closed at the second opening (see the third compartment being closed towards the second end, see Figure 4B below); and the first and second dividing walls each extending from the first opening to the second opening and tapering inward towards the second end (the first and second dividing walls tapers inward into each compartment, towards the second end).

    PNG
    media_image1.png
    334
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    351
    577
    media_image2.png
    Greyscale

12: Haidar teaches the claimed invention as discussed above for Claim 1 and Haidar further teaches that the housing further includes: a fourth compartment adjacent to the third compartment (see Figure 4C below) and separated from the third compartment by a third dividing wall (see Figure 4C below), the fourth compartment being open at the second opening (see the fourth compartment being open at the second end/opening, see Figure 4C below) and closed at the first opening (see the fourth compartment being closed at the first end/opening, see Figure 4C below); and a fifth compartment adjacent to the fourth compartment (see Figure 4C below) and separated from the fourth compartment by a fourth dividing wall (see Figure 4C below), the fifth compartment being open at the first opening (see the fifth compartment being open at the first end/opening, see Figure 4C below) and closed at the second opening (see the fifth compartment being closed at the second end/opening, see Figure 4C below).

    PNG
    media_image3.png
    351
    577
    media_image3.png
    Greyscale

13: Haidar teaches the claimed invention as discussed above for Claim 1 and Haidar further teaches that the third and fourth dividing walls each extend from the first opening to the second opening and taper inward towards the second end (the third and fourth dividing walls tapers inward into each compartment, towards the second end).

Allowable Subject Matter
Claims 2-11 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735